

Exhibit 10.1





AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT


AMENDMENT, dated February 28, 2014 (“Amendment”), made to the Employment
Agreement dated as of November 19, 2009, as amended by Amendment No. 1 thereto
effective as of March 1, 2011, and Amendment No. 2 thereto effective as of March
15, 2013 (together, the “Employment Agreement”), by and between Wyndham
Worldwide Corporation, a Delaware corporation (the “Company”), and Franz Hanning
(the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement as set forth
below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The first sentence of Section IV.B. of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
In addition, the Executive will be eligible to receive an annual incentive
compensation award in respect of each fiscal year of the Company during the
Period of Employment targeted to equal $900,000, effective January 1, 2014,
subject to the terms and conditions of the annual incentive plan covering
employees of the Company, and further subject to such performance goals,
criteria or targets reasonably determined by the Company in its sole discretion
in respect of each such fiscal year (each such annual incentive, an “Incentive
Compensation Award”).
2.    From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.


[Signature Page Follows.]

1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 28th day of February 2014.
EXECUTIVE


/s/ Franz Hanning                
Franz Hanning


WYNDHAM WORLDWIDE CORPORATION


By: /s/ Mary Falvey                
    Name:    Mary Falvey
    Title:    Executive Vice President





2